162 F.3d 1153
United Food and Commercial Workers, Participating FoodIndustry Employers Tri-State Health & Welfare Fund, IrvString, J. Fred Maurer, Trustees and Fiduciaries of UnitedFood and Commercial Workers and Participating Food IndustryEmployers Tri-State Welfare Fundv.Cinnaminson Supermarket, Inc., t/a Cinnaminson Shop N Bag,Mark Basher, Gary Cuirlino, j/s/a; United Food andCommercial Workers Local 56 Retail MeatPension Fund, Howard J.Williams, J. Fred
NO. 97-5227
United States Court of Appeals,Third Circuit.
June 15, 1998

Appeal From:  D.N.J. ,Nos.95cv01445, 95cv02276 ,
Simandle, J.,
Irenas, J.


1
,Nos.95cv01648, 95cv03000


2
Appeal Dismissed.